            Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ANTHONY GEORGE BELL,

                                Plaintiff,

                        -against-

MAYOR BILL de BLASIO; HONORABLE COREY                                21-CV-2792 (LTS)
JOHNSON, SPEAKER OF THE COUNCIL; THE
                                                                   ORDER TO AMEND
CITY OF NEW YORK; THE CITY COUNCIL OF
NEW YORK; THE OFFICE OF MENTAL HEALTH
AND HYGIENE; GOVERNOR CUOMO; AND
THE STATE OF NEW YORK,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

        Plaintiff, appearing pro se, brings this action under 28 U.S.C. § 1331, alleging that

Defendants violated his civil rights. By order dated August 10, 2021, the Court granted

Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis (IFP). For

the reasons set forth below, the Court grants Plaintiff leave to file an amended complaint within

sixty days of the date of this order.

                                    STANDARD OF REVIEW

        The Court must dismiss an IFP complaint, or any portion of the complaint, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret
           Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 2 of 16




them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that, under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007). A claim is facially plausible if the plaintiff pleads enough factual detail to allow the

court to draw the inference that the defendant is liable for the alleged misconduct. In reviewing

the complaint, the court must accept all well-pleaded factual allegations as true. Ashcroft v. Iqbal,

556 U.S. 662, 678-79 (2009). But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. Twombly, 550 U.S. at

555. After separating legal conclusions from well-pleaded factual allegations, the court must

determine whether those facts make it plausible – not merely possible – that the pleader is

entitled to relief. Id.

                                          BACKGROUND

        Plaintiff Anthony George Bell, who resides in Brooklyn, New York, brings this

complaint, alleging that Defendants violated his rights from “Sept 23, 2017 till [sic] present,”

and that that events giving rise to his claims occurred at “Praxis house Inititives [sic] in NYC.”

        Plaintiff alleges:

        The city of NY helped Praxis House Initiatives to discriminate against people
        with HIV and mental health issues; According to Mr. Florencio Queves from
        Praxis House the city board gave them permission to do so. All the other
        agenccies [sic] and the state of NY did nothing to prevent it[.]



                                                   2
              Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 3 of 16




(ECF No. 2 at 5.)

        He alleges further:

        The city Counsel know that praxis house was practicing descriminatory [sic]
        practices. Hell the[y] pretty much gave them the ok.
        Why is NYC covering for praxis house[?]
        The Mayors office said I [sic] will get back to me on numerous occassions [sic].
        I’m still waiting after a year[.]
        The Office off [sic] mental health and hygene [sic] and mental health city and
        state blew me off.
        The public advocates office blew me off too. Also other agencies on the city and
        state level[.]
        The City councel [sic], The mayors office and The state of New York has [sic]
        systematicaly [sic] kept Black mental health, HIV and recovering addicts in
        neighborhoods that promote, almost garantees [sic] they will fail.
        The city counsel put us in a dangerous position at Praxis House.

(Id. at 6.)

        Plaintiff seeks “50 million from the city of new york, 50 million from the state of new

york. both continue to cover up or act like it does not exist. alsso [sic] allowing praxis house to

discclose [sic] ou[r] private information[.]” (Id. at 7.

                                           DISCUSSION

        Because Plaintiff alleges that Defendants violated his civil rights, the Court construes

Plaintiff’ s claims as arising under 42 U.S.C. § 1983. To state a claim under 42 U.S.C. § 1983, a

plaintiff must allege both that: (1) a right secured by the Constitution or laws of the United States

was violated, and (2) the right was violated by a person acting under the color of state law, or a

“state actor.” West v. Atkins, 487 U.S. 42, 48-49 (1988).

        Although Plaintiff asserts that his rights were violated, it is not clear from his complaint

what any Defendant did or failed to do that violated his rights under the United States

Constitution or any federal law. Plaintiff therefore fails to state a claim under section 1983.

Plaintiff is granted leave to amend his complaint to assert enough facts to state a claim for relief

“that is plausible on its face.” Twombly, 550 U.S. at 570. Plaintiff should write his amended


                                                   3
           Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 4 of 16




complaint legibly, clearly, and coherently, so that the Court is able understand what claims

Plaintiff is trying to assert.

        Even if Plaintiff did state any claims, his complaint suffers from other deficiencies.

Plaintiff names as Defendants the City of New York, the State of New York, the City Council of

New York, the Office of Mental Health and Hygiene, Mayor DeBlasio, Governor Cuomo, and

the Speaker of the Council. Plaintiff cannot bring claims against any of these Defendants.

A.      Eleventh Amendment

        Plaintiff’s claims against the State of New York must be dismissed. “[A]s a general rule,

state governments may not be sued in federal court unless they have waived their Eleventh

Amendment immunity, or unless Congress has abrogated the states’ Eleventh Amendment

immunity . . . .” Gollomp v. Spitzer, 568 F.3d 355, 366 (2d Cir. 2009). “The immunity recognized

by the Eleventh Amendment extends beyond the states themselves to state agents and state

instrumentalities that are, effectively, arms of a state.” Id. New York has not waived its Eleventh

Amendment immunity to suit in federal court, and Congress did not abrogate the states’

immunity in enacting 42 U.S.C. § 1983. See Trotman v. Palisades Interstate Park Comm’n, 557

F.2d 35, 40 (2d Cir. 1977). Plaintiff’s § 1983 claims against the State of New York are therefore

barred by the Eleventh Amendment and are dismissed. See 28 U.S.C. § 1915(e)(2)(B)(iii).

B.      New York City Agencies

        Plaintiff’s claims against the City Council of New York and the New York City Office of

Mental Health and Hygiene must be dismissed because an agency of the City of New York is not

an entity that can be sued. N.Y. City Charter ch. 17, § 396 (“[A]ll actions and proceedings for the

recovery of penalties for the violation of any law shall be brought in the name of the city of New

York and not in that of any agency, except where otherwise provided by law.”); Jenkins v. City of

New York, 478 F.3d 76, 93 n.19 (2d Cir. 2007); see also Emerson v. City of New York, 740 F.


                                                  4
          Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 5 of 16




Supp. 2d 385, 396 (S.D.N.Y. 2010) (“[A] plaintiff is generally prohibited from suing a municipal

agency.”). Plaintiff’s claims against the City Council of New York and the New York City Office

of Mental Health and Hygiene are therefore dismissed, without prejudice to assertion of those

claims as against the City of New York in a proper pleading. See 28 U.S.C. § 1915(e)(2)(B)(ii).

C.     Personal Involvement

       To state a claim under 42 U.S.C. § 1983, a plaintiff must allege facts showing the

individual defendants’ direct and personal involvement in the alleged constitutional deprivation.

See Spavone v. N.Y. State Dep’ t of Corr. Serv., 719 F.3d 127, 135 (2d Cir. 2013) (“It is well

settled in this Circuit that personal involvement of defendants in the alleged constitutional

deprivations is a prerequisite to an award of damages under § 1983.”) (internal quotation marks

omitted). A defendant may not be held liable under § 1983 solely because that defendant employs

or supervises a person who violated the plaintiff’s rights. See Ashcroft v. Iqbal, 556 U.S. 662, 676

(2009) (“Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior.”). Rather, “[t]o hold a state official liable

under § 1983, a plaintiff must plead and prove the elements of the underlying constitutional

violation directly against the official.” Tangreti v. Bachmann, 983 F.3d 609, 620 (2d Cir. 2020).

       Plaintiff does not allege any facts showing how Mayor De Blasio, Speaker Johnson, and

Governor Cuomo were personally involved in the events underlying his claims. Plaintiff’s claims

against these Defendants in their personal capacities are therefore dismissed for failure to state a

claim on which relief may be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii).

D.     Municipal Liability

       When a plaintiff sues a municipality under § 1983, it is not enough for the plaintiff to

allege that one of the municipality’s employees or agents engaged in some wrongdoing. The

plaintiff must show that the municipality itself caused the violation of the plaintiff’s rights. See


                                                  5
          Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 6 of 16




Connick v. Thompson, 131 S. Ct. 1350, 1359 (2011) (“A municipality or other local government

may be liable under this section [1983] if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.”) (quoting Monell

v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 692 (1978)); Cash v. Cnty. of Erie, 654

F.3d 324, 333 (2d Cir. 2011). In other words, to state a § 1983 claim against a municipality, the

plaintiff must allege facts showing (1) the existence of a municipal policy, custom, or practice,

and (2) that the policy, custom, or practice caused the violation of the plaintiff’s constitutional

rights. See Jones v. Town of East Haven, 691 F.3d 72, 80 (2d Cir. 2012); Bd. of Cnty. Comm’rs of

Bryan Cnty. v. Brown, 520 U.S. 397, 403 (1997) (internal citations omitted).

        Here, Plaintiff does not include any facts about what the City of New York did or failed

to do that caused a violation of his rights. Plaintiff’s allegations thus fail to state a claim on

which relief can be granted against the City of New York under section 1983. In order to state a

claim against the City of New York arising from the alleged actions of its employees, Plaintiff

must plead facts explaining how a policy, custom, or practice of the City of New York was a

“moving force” in his injuries. See Cash, 654 F.3d at 333 (holding that a § 1983 plaintiff “must

demonstrate that, through its deliberate conduct, the municipality was the moving force behind

the alleged injury.”).

        Because Plaintiff fails to state a claim against the City of New York, the Court dismisses

Plaintiff’s claims, but grants Plaintiff leave to file an amended complaint in which he alleges

facts about what the City of New York did or failed to do that caused the violation of his rights

                                        LEAVE TO AMEND

        Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.


                                                   6
            Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 7 of 16




2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has

cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because the nature and viability of

Plaintiff’s claims are not clear, the Court grants Plaintiff sixty days’ leave to amend his complaint

to detail his claims.

        Plaintiff is granted leave to amend his complaint to provide more facts about his claims.

First, Plaintiff must name as the defendant(s) in the caption 1 and in the statement of claim those

individuals who were allegedly involved in the deprivation of his federal rights. If Plaintiff does

not know the name of a defendant, he may refer to that individual as “John Doe” or “Jane Doe”

in both the caption and the body of the amended complaint. 2 The naming of John Doe

defendants, however, does not toll the three-year statute of limitations period governing this

action and Plaintiff shall be responsible for ascertaining the true identity of any “John Doe”

defendants and amending his complaint to include the identity of any “John Doe” defendants

before the statute of limitations period expires. Should Plaintiff seek to add a new claim or party

after the statute of limitations period has expired, he must meet the requirements of Rule 15(c) of

the Federal Rules of Civil Procedure.




        1
           The caption is located on the front page of the complaint. Each individual defendant
must be named in the caption. Plaintiff may attach additional pages if there is not enough space
to list all of the defendants in the caption. If Plaintiff needs to attach an additional page to list all
defendants, he should write “see attached list” on the first page of the Amended Complaint. Any
defendants named in the caption must also be discussed in Plaintiff’s statement of claim.
        2
        For example, a defendant may be identified as: “Correction Officer John Doe #1 on
duty August 31, 2010, at Sullivan Correctional Facility, during the 7-3 p.m. shift.”


                                                    7
           Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 8 of 16




        In the “Statement of Claim” section of the amended complaint form, Plaintiff must

provide a short and plain statement of the relevant facts supporting each claim against each

defendant. If Plaintiff has an address for any named defendant, Plaintiff must provide it. Plaintiff

should include all of the information in the amended complaint that Plaintiff wants the Court to

consider in deciding whether the amended complaint states a claim for relief. That information

should include:

        a) the names and titles of all relevant people;

        b) a description of all relevant events, including what each defendant did or failed to do,
           the approximate date and time of each event, and the general location where each
           event occurred;

        c) a description of the injuries Plaintiff suffered; and

        d) the relief Plaintiff seeks, such as money damages, injunctive relief, or declaratory
           relief.

        Essentially, Plaintiff’s amended complaint should tell the Court: who violated his

federally protected rights and how; when and where such violations occurred; and why Plaintiff

is entitled to relief.

        Because Plaintiff’s amended complaint will completely replace, not supplement, the

original complaint, any facts or claims that Plaintiff wants to include from the original complaint

must be repeated in the amended complaint.

        In the event that Plaintiff chooses to file an amended complaint, the Court encourages

him to ask for assistance from someone who can help him organize his thoughts and claims. If

Plaintiff needs legal advice related to this matter, he may contact the New York Legal Assistance

Group’ s Legal Clinic for Pro Se Litigants in the Southern District of New York, which is a free

legal clinic staffed by attorneys and paralegals to assist those who are representing themselves in

civil lawsuits in this Court. A copy of the flyer with details of the clinic is attached to this order.



                                                   8
           Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 9 of 16




                                          CONCLUSION

         Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 21-CV-2792 (LTS). An Amended Complaint form is

attached to this order. No summons will issue at this time. If Plaintiff fails to comply within the

time allowed, and he cannot show good cause to excuse such failure, the complaint will be

dismissed for failure to state a claim upon which relief may be granted.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:     August 17, 2021
           New York, New York

                                                        /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




                                                  9
           Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 10 of 16




                             U NITED S TATES D ISTRICT C OURT
                           S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
                                                                     (Include case number if one has been
Write the full name of each plaintiff.                               assigned)



                           -against-                                         AMENDED

                                                                           COMPLAINT
                                                                         Do you want a jury trial?
                                                                             ‫ ܆‬Yes ‫ ܆‬No



Write the full name of each defendant. If you need more
space, please write “see attached” in the space above and
attach an additional sheet of paper with the full list of
names. The names listed above must be identical to those
contained in Section II.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 2/10/17
          Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 11 of 16




I.    BASIS FOR JURISDICTION
Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of
cases can be heard in federal court: cases involving a federal question and cases involving
diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under the United
States Constitution or federal laws or treaties is a federal question case. Under 28 U.S.C. § 1332,
a case in which a citizen of one State sues a citizen of another State or nation, and the amount
in controversy is more than $75,000, is a diversity case. In a diversity case, no defendant may
be a citizen of the same State as any plaintiff.
What is the basis for federal-court jurisdiction in your case?

     ‫ ܆‬Federal Question

     ‫ ܆‬Diversity of Citizenship

A. If you checked Federal Question

Which of your federal constitutional or federal statutory rights have been violated?




 B. If you checked Diversity of Citizenship

      1. Citizenship of the parties

 Of what State is each party a citizen?

 The plaintiff ,                                                      , is a citizen of the State of
                   (Plaintiff’s name)



 (State in which the person resides and intends to remain.)

 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                  .
 If more than one plaintiff is named in the complaint, attach additional pages providing
 information for each additional plaintiff.



                                                                                                  Page 2
         Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 12 of 16




 If the defendant is an individual:

 The defendant,                                                        , is a citizen of the State of
                    (Defendant’s name)



 or, if not lawfully admitted for permanent residence in the United States, a citizen or
 subject of the foreign state of

                                                                   .
 If the defendant is a corporation:

 The defendant,                                              , is incorporated under the laws of

 the State of

 and has its principal place of business in the State of

 or is incorporated under the laws of (foreign state)

 and has its principal place of business in                                                             .

 If more than one defendant is named in the complaint, attach additional pages providing
 information for each additional defendant.

II. PARTIES

A. Plaintiff Information
Provide the following information for each plaintiff named in the complaint. Attach additional
pages if needed.


First Name                      Middle Initial           Last Name



Street Address


County, City                                     State                          Zip Code


Telephone Number                                 Email Address (if available)



                                                                                                   Page 3
         Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 13 of 16




B. Defendant Information
To the best of your ability, provide addresses where each defendant may be served. If the
correct information is not provided, it could delay or prevent service of the complaint on the
defendant. Make sure that the defendants listed below are the same as those listed in the
caption. Attach additional pages if needed.

Defendant 1:
                  First Name                     Last Name

                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 2:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)

                  Current Work Address (or other address where defendant may be served)

                  County, City                          State                 Zip Code

Defendant 3:
                  First Name                     Last Name


                  Current Job Title (or other identifying information)


                  Current Work Address (or other address where defendant may be served)


                  County, City                          State                 Zip Code




                                                                                           Page 4
         Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 14 of 16




Defendant 4:
                   First Name                     Last Name


                   Current Job Title (or other identifying information)


                   Current Work Address (or other address where defendant may be served)


                   County, City                          State             Zip Code

III. STATEMENT OF CLAIM
Place(s) of occurrence:


Date(s) of occurrence:

FACTS:
State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and what each defendant personally did or failed to do that harmed you. Attach
additional pages if needed.




                                                                                           Page 5
         Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 15 of 16




INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical
treatment, if any, you required and received.




IV. RELIEF
State briefly what money damages or other relief you want the court to order.




                                                                                            Page 6
         Case 1:21-cv-02792-LTS Document 4 Filed 08/17/21 Page 16 of 16




V. PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation); (2) the claims are supported
by existing law or by a nonfrivolous argument to change existing law; (3) the factual
contentions have evidentiary support or, if specifically so identified, will likely have
evidentiary support after a reasonable opportunity for further investigation or discovery;
and (4) the complaint otherwise complies with the requirements of Federal Rule of Civil
Procedure 11.

I agree to notify the Clerk's Office in writing of any changes to my mailing address. I
understand that my failure to keep a current address on file with the Clerk's Office may
result in the dismissal of my case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Street Address


County, City                                    State                           Zip Code


Telephone Number                                        Email Address (if available)




I have read the Pro Se (Nonprisoner) Consent to Receive Documents Electronically:
‫ ܆‬Yes    ‫ ܆‬No

     If you do consent to receive documents electronically, submit the completed form with your
     complaint. If you do not consent, please do not attach the form.




                                                                                               Page 7
